Filed 7/30/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 188







In the Matter of the Application for 

Disciplinary Action Against Cindy L.

Turcotte, a member of the Bar 

of the State of North Dakota

----------

Disciplinary Board of the Supreme Court

of the State of North Dakota,                       	Petitioner

     	v.

Cindy L. Turcotte,                                  		Respondent







No. 20180262







Application for Discipline.

SUSPENSION ORDERED.

Per Curiam.

[¶1]	The Court has before it the findings of fact, conclusions of law, and recommendations of a hearing panel of the Disciplinary Board recommending Cindy L. Turcotte be suspended from the practice of law in North Dakota for six months and one day and she pay the costs of the disciplinary proceeding for violations of the North Dakota Rules of Professional Conduct.  We accept the hearing panel’s findings, conclusions, and  recommendations.

[¶2]	Turcotte was admitted to practice law in North Dakota on September 28, 2015, and she is currently licensed to practice law.  She was previously licensed to practice in New Mexico.

[¶3]	A petition for discipline was served on Turcotte.  On March 20, 2018, Disciplinary Counsel filed a motion for default.  Turcotte failed to answer the petition, and she is in default.  The charges in the petition for discipline are deemed admitted under N.D.R. Lawyer Discipl. 3.1(E)(2).

[¶4]	Turcotte maintained a law practice in Williston and practiced criminal law.  Turcotte was a contractor representing indigent clients though the North Dakota Commission on Legal Counsel for Indigents.  Turcotte’s representation of five clients are the basis of this disciplinary matter.  Turcotte failed to file a written plea for one client which led to significant lengthening of his incarceration before the matter was completed.  She misinformed the district court of the charges against a second client and the bond amount for the third client.  A fourth client faced revocation of probation and Turcotte was unprepared for the evidentiary hearing, which had to be continued.  Despite receiving discovery to the contrary, Turcotte misinformed the court that the fourth client had no criminal history.  She also informed the court a bed was available at a treatment facility for that client.  When asked for confirmation of the bed availability, she produced as confirmation an email from an individual not affiliated with the facility.  Turcotte failed to appear at a bail hearing for a fifth client and did not inform the court she would not appear.

[¶5]	The hearing panel concluded Turcotte’s conduct violated N.D.R. Prof. Conduct 1.1, Competence, by failing to represent one client with the legal knowledge, skill, and thoroughness and preparation reasonably necessary to competently represent the client; N.D.R. Prof. Conduct 1.3, Diligence, by failing to act with reasonable diligence and promptness in representing her clients; and N.D.R. Prof. Conduct 3.3, Candor Toward the Tribunal, by knowingly making false statements of fact or law to the tribunal.

[¶6]	When considering an appropriate sanction, the hearing panel considered the aggravating factors under by N.D. Stds. Imposing Lawyer Sanctions 9.22 of a prior discipline history, a pattern of misconduct, deceptive practices during the disciplinary process, and substantial experience in the practice of law.  The hearing panel found Turcotte's professional misconduct caused one client to remain incarcerated longer than he should have been, and final resolution of another client's criminal case was unnecessarily delayed.  The panel found Turcotte failed to take remedial action in the two cases where she provided inaccurate information to the district court.  The hearing panel also found “The instant conduct also parallels the conduct for which Turcotte was previously sanctioned in New Mexico.”

[¶7]	The hearing panel concluded Turcotte’s conduct falls within the guidance provided by N.D. Stds. Imposing Lawyer Sanctions 4.42, 4.53, and 6.13, and it recommended she be suspended for six months and one day.  It also recommended Turcotte pay the costs and expenses of these disciplinary proceedings in the amount of $250.

[¶8]	This matter was referred to the Supreme Court under N.D.R. Lawyer Discipl. 3.1(F).   Objections to the hearing panel’s findings of fact, conclusions of law and recommendations were due within 20 days of the service of the report of the hearing panel.  No objections were received.  We considered the matter, and 

[¶9]	
ORDERED
, that the findings and recommendation for discipline are accepted.

[¶10]	
IT IS FURTHER ORDERED
, that Cindy L. Turcotte is suspended from the practice of law for six months and one day, effective August 15, 2018.

[¶11]	
IT IS FURTHER ORDERED
, that Turcotte must pay the costs and expenses of these disciplinary proceedings in the amount of $250 within 90 days of entry of the judgment, payable to the Secretary of the Disciplinary Board, Judicial Wing, 1st Floor, 600 East Boulevard Avenue, Bismarck, ND 58505-0530.

[¶12]	
IT IS FURTHER ORDERED
, that Turcotte must comply with N.D.R. Lawyer Discipl. 6.3 regarding notice.

[¶13]	
IT IS FURTHER ORDERED
, that reinstatement is governed by N.D.R. Lawyer Discipl. 4.5(C).

[¶14]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Lisa Fair McEvers

Jon J. Jensen

Daniel J. Crothers